DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Berenato on 2/25/22.
In the claims please change to read:
(currently amended)	A playpen door, comprising:
a door frame;
a door body movably mounted on the door frame; and 
a detection assembly mounted on the door frame and the door body and configured to detect open or closed state of the door body,
wherein the detection assembly comprises a first mounting shell, a magnet and a sensing unit configured to detect a position of the magnet, one of the magnet and the first mounting shell is mounted on the door frame, the other one of the magnet and the first mounting shell is mounted on the door body, and the first mounting shell has a mounting chamber in which the sensing unit is mounted,
wherein a mounting groove is formed on an outer sidewall of the first mounting shell, the mounting groove has a width matched with a thickness of the door body, a through hole is formed in both sidewalls of the mounting groove, a positioning block is arranged in the mounting groove, another through hole is formed on the positioning block, and a bolt passes through the through hole and the another through hole.

2. (cancelled)

3. (currently amended)	The playpen door according to claim 1, wherein the detection assembly further comprises a warning light, which is mounted in a third through hole formed in an upper end of the mounting chamber and electrically connected to the sensing unit.

4. (currently amended)	The playpen door according to claim 3, wherein the detection assembly further comprises a buzzer electrically connected to the sensing unit, and an inner sidewall of the mounting chamber is formed with a fourth through hole corresponding to the buzzer.

5. (currently amended)	The playpen door according to claim 1, wherein the detection assembly further comprises a wireless communication module which is mounted in the mounting chamber and electrically connected to the sensing unit.

6. (currently amended)	The playpen door according to claim 3, wherein the mounting chamber is located in a lower portion of the first mounting shell, a switch is arranged on a sidewall of the mounting chamber, an upper portion of the first mounting shell is divided into a battery compartment and a wiring compartment by a spacer that is arranged vertically, the third through hole is located in an upper portion of the wiring compartment.

7. (cancelled)

8. (currently amended)	The playpen door according to claim 1, wherein the positioning block is elastic and has a flat surface fitted with the door body.

9. (currently amended)	The playpen door according to claim 1, wherein the magnet is mounted in a second mounting shell, a slot is formed in the second mounting shell, the slot is clamped with a vertical sidewall of the door frame, and a boss is arranged on the vertical sidewall of the door frame below the second mounting shell; and a lower portion of the boss is connected to a bottom sidewall of the door frame.

10. (original)	The playpen door according to claim 1, wherein the detection assembly comprises a light generator, a light receiver and a reflecting surface, the light generator and the light receiver are arranged on the door body, and the reflecting surface is arranged on the door frame.






a door frame;
a door body movably mounted on the door frame; and 
a detection assembly mounted on the door frame and the door body and configured to detect open or closed state of the door body, 
wherein the detection assembly comprises a first mounting shell, a magnet and a sensing unit configured to detect a position of the magnet, one of the magnet and the first mounting shell is mounted on the door frame, the other one of the magnet and the first mounting shell is mounted on the door body, and the first mounting shell has a mounting chamber in which the sensing unit is mounted,
wherein the magnet is mounted in a second mounting shell, a slot is formed in the second mounting shell, the slot is clamped with a vertical sidewall of the door frame, and a boss is arranged on the vertical sidewall of the door frame below the second mounting shell; and a lower portion of the boss is connected to a bottom sidewall of the door frame.

12. (new)		The playpen door according to claim 11, wherein the detection assembly further comprises a warning light, which is mounted in a through hole formed in an upper end of the mounting chamber and electrically connected to the sensing unit.

13. (new)		The playpen door according to claim 12, wherein the detection assembly further comprises a buzzer electrically connected to the sensing unit, and an inner sidewall of the mounting chamber is formed with another through hole corresponding to the buzzer.



15. (new)		The playpen door according to claim 12, wherein the mounting chamber is located in a lower portion of the first mounting shell, a switch is arranged on a sidewall of the mounting chamber, an upper portion of the first mounting shell is divided into a battery compartment and a wiring compartment by a spacer that is arranged vertically, the battery compartment is opened or closed by a compartment door, and the through hole is located in an upper portion of the wiring compartment.

16. (new)		The playpen door according to claim 13, wherein a mounting groove is formed on an outer sidewall of the first mounting shell, the mounting groove has a width matched with a thickness of the door body, a third through hole is formed in both sidewalls of the mounting groove, a positioning block is arranged in the mounting groove, a fourth through hole is formed on the positioning block, and a bolt passes through the third through hole and the fourth through hole.

17. (new)		The playpen door according to claim 11, wherein the detection assembly comprises a light generator, a light receiver and a reflecting surface, the light generator and the light receiver are arranged on the door body, and the reflecting surface is arranged on the door frame.

Allowable Subject Matter
Claims 1, 3-6 and 8-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Waldman et al. (Waldman; US 2005/0028947) discloses a playpen door (Abstract, [0002]), comprising:  a door frame (12 of Fig 1 frame); a door body (30 of Fig 1 swingable gate) movably mounted on the door frame ([0025] stationary frame 12 having a gate 30 swingably mounted to the frame; Figs 1, 2); and a detection assembly (Figs 4, 5) mounted on the door frame (including 49 of Figs 4-5) and the door body (including 36, 39 of Figs 4, 5) and configured to detect open or closed state of the door body ([0043] if the gate is not returned to the closed and latched position within seven seconds from the time that it is opened, the alarm will operate).  Waldman teaches the detection assembly comprises a first mounting shell (including housing 36 of Fig 2A), a magnet ([0044] housing 34 may be provided with a permanent magnet) and a sensing unit (including 49, 48 45 of Fig 5), the first mounting shell is mounted on the door body ([0044] magnet part of 34 is on swingable gate), and the first mounting shell (36) has a mounting chamber (see Fig 4) in which the sensing unit is mounted (see 49 of Fig 4).
Roberts et al. (Roberts US 10,733,822) discloses an apparatus for interaction with a connected outdoor gate lock. The apparatus includes detecting, by a control unit, that a gate of a fence that encloses a building has opened, in response to detecting that the gate of the fence that encloses the building has opened, determining, by the control unit, whether a pet is in the building and a pet door of the building is unlocked, and in response to determining that the pet is 
While Waldman and Roberts disclose playpen doors with sensing mean to determine whether the doors are open or closed, the prior art of record fails to teach or render obvious, alone or in combination, the unique system including a mounting groove formed on an outer sidewall of the first mounting shell, with a width matched with a thickness of the door body, a through hole is formed in both sidewalls of the mounting groove, a positioning block is arranged in the mounting groove, another through hole is formed on the positioning block, and a bolt passes through the through hole and the another through hole; and wherein a magnet is mounted in a second mounting shell, with a slot that is clamped with a vertical sidewall of the door frame, and a boss is arranged on the vertical sidewall of the door frame below the second mounting shell; and a lower portion of the boss is connected to a bottom sidewall of the door frame, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Schort et al. (US 2017/0350165) discloses a gate assembly including a pivoting gate element secured to a doorway and employing a dual actuator latching mechanism having a simple yet unique locking lever and pawl mechanism for remote and manual latch release freeing the gate to swing to an open position, and automatic re-locking of the latching mechanism. The gate assembly includes an alert when gate is unlocked.
b.	Hincher, SR. (US 2002/0194786) discloses an illuminated safety or security gate having an optional audible alarm device.  The gate includes an electrically operated light adapted to illuminate the gate and an electrical system having a battery, controls, and conductors connecting the light, power source, and controls. The controls include a programmable timer, a light-sensitive (photo-electric) controller or a motion sensor to control operation of the light, and a manual switch which controls intensity of the light.
Monahan et al. (Monahan; US 2003/0197164) discloses a child safety gate includes a flexible barrier that is retractable into a housing and extendable across a passageway to inhibit passage by a child. An electrically operable extension lock solenoid inhibits barrier extension until activated by a parent. The gate includes a motion sensor, a night light, a child monitor and an interactive audio-visual display.  Monahan discloses warning light (314 of Figs 2-3) is mounted in a first through hole formed in an upper end of the mounting chamber ([0028], Figs 2-3 hole formed by 302 and 304 to house 314).
c.	HSIEH (US 2012/0169493) discloses a mobile storage device with alarm function. A mounting chamber is formed with a second through hole corresponding to the 
d.	Smith et al. (Smith; US 2018/0259595) discloses a latch assembly comprising: a latch operable to adopt a latched condition and an unlatched condition; a magnet imparting a magnetic field; a sensor to sense the magnetic field; the latch, magnet and sensor being configured such that a change in the condition of the latch effects a variance in the magnetic field sensed by the sensor to distinguish between the latched condition and the unlatched condition.  Smith discloses detection assembly further comprises a wireless communication module (wireless transmitter) which is mounted in the mounting chamber and electrically connected to the sensing unit ([0215], Fig 31).
e.	Tagtow et al. (Tagtow; US 2018/0298642) discloses a modular electronic deadbolt includes a bolt module having a first housing defining a first longitudinal axis, a motor disposed in the first housing, and a deadbolt configured to be linearly moveable in relation to the first housing along the first longitudinal axis by the motor. Tagtow discloses a spacer (332 of Fig 5B battery carrier) that is arranged vertically, the battery compartment is opened or closed by a compartment door ([0031] battery housing 208 is accessible from the face plate 210 via the cover 214).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/MARK S RUSHING/Primary Examiner, Art Unit 2685